Title: From Thomas Jefferson to Nicolas Gouin Dufief, 10 April 1802
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


            Sir
              Washington Apr. 10. 1802.
            I recieved yesterday your favor of the 6th. and the books forwarded by mr Duane. La Grange’s translations are new to me, and I am so much pleased with that of his Seneca, that I will thank you to forward me also his Lucretius with the Latin text. has the Seneca of La Grange been ever printed with the Latin text? if it has I should be glad if you would order it from France. if not, order me another French copy unbound: to which may be added, if you please Le Systeme du Monde par La Place, 2. vols. 8vo and La Religieuse de Diderot and Le bon sens said to be by him also, both in petit format. I will immediately desire mr Barnes to have paiment made of the bill inclosed in your last with the […] additional. Accept my best wishes.
            Th: Jefferson
           